[Cite as Zamlen-Spotts v. Cleveland State Univ., 2021-Ohio-3128.]




JUDY ZAMLEN-SPOTTS                                     Case No. 2021-00087PQ

       Requester                                       Judge Patrick E. Sheeran

       v.                                              JUDGMENT ENTRY

CLEVELAND STATE UNIVERSITY,
OFFICE OF GENERAL COUNSEL

       Respondent

        {¶1} On July 1, 2021, a Special Master issued a Report and Recommendation in
this public-records case. The Special Master recommends denying Requester’s claim
for disclosure of requested records and assessing costs to Requester.
        {¶2} Neither party has filed timely written objections to the Report and
Recommendation, as permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2),
if neither party timely objects to a special master’s report and recommendation, then this
Court is required to “promptly issue a final order adopting the report and
recommendation, unless it determines that there is an error of law or other defect
evident on the face of the report and recommendation.”
        {¶3} The Court determines that there is no error of law or other defect evident on
the face of the Special Master’s Report and Recommendation of July 1, 2021. The
Court adopts the Report and Recommendation.                         Judgment is rendered in favor of
Case No. 2021-00087PQ                       -2-                       JUDGMENT ENTRY


Respondent. Court costs are assessed to Requester. The Clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK E. SHEERAN
                                           Judge


Filed July 21, 2021
Sent to S.C. Reporter 9/10/21